IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 30 and 33 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
GARY CHARLES SCHULTZ,         :
                              :
              Petitioner      :


                                        ORDER


PER CURIAM
       AND NOW, this 6th day of May, 2015, the Application to File Under Seal is

GRANTED, and the Application for Extraordinary Relief is DENIED, WITHOUT

PREJUDICE to Petitioner’s challenges pending in the Superior Court.                 See

Commonwealth v. Schultz, 280 MDA 2015; Commonwealth v. Schultz, 14 MDM 2015.

       Mr. Justice Stevens joins the Order in all respects, except that he would deny the

application to file under seal.